                           Douglas S. Parker, Alaska Bar 8311168
                           dparker@littler.com
                           Sean Halloran, Alaska Bar 9211080
                           shalloran@littler.com
                           LITTLER MENDELSON
                           500 L Street, Suite 201
                           Anchorage, Alaska 99501
                           Tel: 907.561.1214
                           Fax: 907.561.1215

                           Attorneys for Defendant

                                                      UNITED STATES DISTRICT COURT

                                                             DISTRICT OF ALASKA

                           ANTHONY HENRY,
                                        Plaintiff ,
                                 v.
                           MUNICIPALITY OF ANCHORAGE,                      Case No. 3:15-cv-00187-RRB
                                        Defendant.


                                                             NOTICE OF APPEAL

                                 Notice is hereby given that the Municipality of Anchorage, defendant in the
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           above named case, hereby appeals to the United States Court of Appeals for the Ninth

                           Circuit from the final judgment entered in this action on the 22nd day of March, 2019.

                                Dated this 19th day of April, 2019.

                                                                   LITTLER MENDELSON
                                                                   Attorneys for Defendant


                                                             By:     /s/ Sean Halloran
                                                                   Douglas S. Parker
                                                                   Alaska Bar 8311168
                                                                   Sean Halloran
                                                                   Alaska Bar 9211080


                           Notice of Appeal
                           Henry v. MOA; 3:15-cv-00187-RRB                                              Page 1 of 2
                               Case 3:15-cv-00187-RRB Document 1137 Filed 04/19/19 Page 1 of 2
                           CERTIFICATE OF SERVICE:

                           I hereby certify that on the 19th day of
                           April, 2019, I caused a true and correct copy
                           of the foregoing document to be served on:

                           Molly C. Brown
                           Ray R. Brown
                           Jessica Dillon
                           Margaret Simonian
                           Dillon & Findley
                           1049 W. Fifth Avenue, Suite 100
                           Anchorage, AK 99501

                           By  Hand  Mail  Fax
                            Court’s ECF filing system

                           /s/ Nancy Murphy Kruse
                           Nancy Murphy Kruse
                           Legal Assistant
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           Notice of Appeal
                           Henry v. MOA; 3:15-cv-00187-RRB                                   Page 2 of 2
                               Case 3:15-cv-00187-RRB Document 1137 Filed 04/19/19 Page 2 of 2
